FILED
                           NOT FOR PUBLICATION
                                                                            FEB 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEL EDDY COLEGROVE,                              No. 15-15206

              Petitioner - Appellant,            D.C. No. 5:13-cv-00096-BLF

 v.
                                                 MEMORANDUM*
MARTIN HOSHINO, in his capacity as
Acting Secretary of the California
Department of Corrections &
Rehabilitation; P. D. BRAZELTON, in his
capacity as Warden, Pleasant Valley State
Prison,

              Respondents - Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                     Argued and Submitted February 11, 2016
                            San Francisco, California

Before: SCHROEDER and NGUYEN, Circuit Judges and ADELMAN,** District
Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Del Eddy Colegrove, a California state prisoner, appeals the district court’s

denial of his petition for writ of habeas corpus. Colegrove was convicted of sexual

offenses after a jury trial and sentenced to 64 years.

      He contends that his counsel did not understand his maximum exposure, and

that he was deprived of effective assistance of counsel during plea negotiations

when he rejected a plea offer of 15 years. He claims that had he known he faced

more than 48 years, he would have accepted the offer.

      To establish that counsel was ineffective, a petitioner must show that

counsel’s performance fell below an objective standard of reasonableness under

prevailing professional norms, and that there is a reasonable probability the result

of the proceeding would have been different. Strickland v. Washington, 466 U.S.

668, 687–88 (1984). In considering the performance prong of the test, a reviewing

court “must indulge a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance . . . .” Id. at 689. Under the Anti-

Terrorism and Effective Death Penalty Act, “[t]he pivotal question is whether the

state court’s application of the Strickland standard was unreasonable.” Harrington

v. Richter, 562 U.S. 86, 101 (2011).

      Counsel’s pretrial declaration in support of a continuance shows that she

believed that the possible sentence was approximately 70 years, which belies


                                           2
petitioner’s contention that counsel’s performance was deficient because she did

not understand the concept of stacking. Petitioner argues that his true maximum

exposure was 122 years, but we agree with the district court that it would not be

unreasonable to interpret counsel’s 70-year calculation as consistent with her

argument at sentencing that the imposition of consecutive sentences would be

illegal under Cunningham v. California, 549 U.S. 270 (2007).

      AFFIRMED.




                                          3